Citation Nr: 1414281	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-35 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and sleep disturbance.

2.  Entitlement to service connection for major depressive disorder (MDD) and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2010 claim for benefits, the Veteran contends he is entitled to service connection for PTSD.  The Board has recharacterized his claim more generally as claims of entitlement to service connection for MDD and depression, and entitlement to service connection for a psychiatric disorder to include PTSD and sleep disturbance.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

In October 2013, the Board referred the case to the Veterans Health Administration (VHA) for an expert opinion concerning the etiology of the Veteran's MDD.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  The resulting December 2013 opinion has been included in the claims file for review.  The Veteran and his accredited representative were notified of the VHA opinion in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993).  In response, the Veteran's representative submitted a March 2014 Informal Hearing Presentation (IHP) evincing a clear intent for the Board to adjudicate the claim based on the evidence of record.  In addition, the Veteran's representative submitted new evidence directly to the Board consisting of VA treatment records dating from June 2011 to June 2013, along with a waiver of initial review by the agency of original jurisdiction (AOJ).  Accordingly, the Board will consider the new evidence below, without initial AOJ review.  38 C.F.R. § 20.1304(c) (2013). 

The issue of entitlement to service connection for PTSD and sleep disturbance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's current MDD and depression did not manifest in service, nor is it otherwise related to his service. 


CONCLUSION OF LAW

Major depressive disorder and depression were not incurred or aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2010 and June 2010.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In that regard, the RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  VA afforded the Veteran an adequate examination in November 2012.  In addition, the Board sought a medical opinion through the VHA and the resulting December 2013 VHA medical opinion is of record.  The Board finds that the November 2012 VA examination and opinion combined with the December 2013 VHA opinion report to be thorough and complete with respect to the Veteran's MDD and depression claim.  The opinions expressed were based on the Veteran's reported history and review of the claims file and were supported by a complete rationale.  Thus, the Board concludes that the opinions are adequate upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As an initial matter, the evidence of record reflects that the Veteran was diagnosed with MDD and depression immediately prior to and during the pendency of his claim.  

With respect to the second element necessary to establish entitlement to service connection on a direct basis, an in-service injury or event, the Veteran has credibly stated that while serving as a correctional officer in service, he was attacked by an inmate wielding a knife, and that he sustained serious injury from being hit with a pipe.  The Veteran further reported feeling severe guilt due to the fact that though he was trained to deploy to Vietnam, he ultimately was not sent while many of his peers were.  A March 1976 service treatment record reflects that the Veteran was struck with a pipe.  In addition, the November 2012 VA examiner opined that it is as likely as not that the Veteran had potential trauma in the military.  Accordingly, the Board finds that the Veteran suffered an in-service injury or event sufficient to meet the second element of his service connection claim.

Having determined that the Veteran has a current disability and incurred an in-service injury or event, the final question before the Board is whether the Veteran's MDD and depression is related to his service.  

In November 2012, the Veteran underwent a VA psychiatric examination.  Following physical examination and interview of the Veteran with respect to his symptoms and history, the examiner stated that "[t]he symptoms claimed by this veteran including depression, suicidal ideation and weeks of vegetative behavior and lack of hygiene reflect MDD."  He further opined that the Veteran "does not fit [the] criteria for PTSD or any other Mental Disorder that can be linked to military service."  

As the November 2012 examiner failed to provide a medical rationale for his nexus opinion, the Board requested a VHA expert medical opinion addressing the question of whether it is at least as likely as not that the Veteran's MDD is related to his military service, to include his confirmed duties as a correctional officer and his lack of Vietnam service.  The resulting December 2013 medical opinion letter indicated review of the claims file.  The psychiatrist discussed the Veteran's psychiatric history and noted past diagnoses of MDD.  He expressed agreement with a current diagnosis of MDD and noted that "after reviewing his entire military and [VA] record that there is no objective medical evidence that [the Veteran's MDD] is in any way related to his military service.  The evidence of record does not show a relationship between the two traumas he reported while in the service . . . and the depression he is presently experiencing."  The opinion provider further stated that his conclusion was based on the lack of depressive symptomatology prior to or during his military service, the occurrence of two self-reported episodes of significant losses in his life post service, and the 33-year span of time between the Veteran's service and a diagnosis of MDD.  

The Board finds that the December 2013 psychiatrist's opinion on the issue of nexus is entitled to great weight, as he specifically considered the history of the Veteran's disabilities and provided a detailed rationale in support of the conclusions reached.  Nieves-Rodriguez, 22 Vet. App. at 304; see Stefl, 21 Vet. App. at 123-24; Barr, 21 Vet. App. 311-12.  

To the extent that the Veteran has provided a nexus opinion, stating that his depression is related to service, the Board finds that he lacks the competency to opine on such matters.  Specifically, the evidence does not show that he has specialized medical training in matters of psychology.  Furthermore, this disorder is not like a broken arm or varicose veins; rather, it requires more than lay observation.  Therefore, the Board finds that there is no probative value to any such statement offered by the Veteran.

As there is no medical or other credible evidence directly linking any MDD or depression to his active service, and the competent medical opinion of record is against the Veteran's claim, the Board concludes that the preponderance of the evidence is against granting service connection.  In reaching its conclusion, the Board had considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for MDD and depression is denied. 


	(CONTINUED ON NEXT PAGE)
REMAND

Remand is necessary so that an addendum opinion may be obtained, addressing the likelihood that the Veteran's diagnosed PTSD and sleep disturbance is causally related to his active service.  VA treatment records recently added to the claims file note that the Veteran has a current Axis I diagnosis of PTSD in accordance with the diagnostic criteria as set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and that he experiences sleep disturbance associated with his PTSD.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Review of the claims file reveals that in September 2010, the Veteran was diagnosed with chronic PTSD, "primarily non service connected," by his treating VA psychiatrist; while a July 2011 VA treatment record written by the same psychiatrist diagnosed the Veteran with chronic PTSD, "primarily now service connected".  In order to be adequate, an expert opinion must be supported by an analysis that the Board can weigh against other evidence.  Stefl, 21 Vet. App. at 123-24.  "[M]ost of the probative value of a medical opinion comes from its reasoning," and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Here, the September 2010 and July 2011 VA treatment records do not contain supporting rationales for the conclusions reached.  Therefore, the Board finds that they lack probative value as to the issue of nexus.  See id.  

As the November 2012 VA examination report, the December 2013 VHA opinion, and the Veteran's medical treatment records are absent of an adequate medical opinion as to whether it is at least as likely as not that the Veteran's PTSD and sleep disturbance is related to his active service, to include his experiences as a correctional officer and his feelings of severe guilt due to not being sent to serve in Vietnam with his peers, a clarifying opinion on the issue of nexus is needed for proper adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this Remand to the November 2012 VA compensation examiner (or a suitable substitute if that examiner is unavailable).  The examiner is asked to review the claims file and provide an opinion on whether it is at least as likely as not (a 50 percent or greater possibility) that Veteran's currently diagnosed PTSD and sleep disturbance had onset during or was caused by his active service, to include as a result of his confirmed duties as a correctional officer and his lack of Vietnam service.

The Board recognizes that the November 2012 examination determined that no diagnosis of PTSD was warranted, as the DSM-IV criteria had not been met; however, because the treatment records do reflect such a diagnosis according to the DSM-IV, an opinion is required.  See outpatient clinical record, dated September 2010.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Review of the entire record is required; however, attention is invited to the above mentioned September 2010 outpatient clinical record, as well as that dated in July 2011, indicating PTSD, now primarily service-connected.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


